                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )   C.A. No. 19-292-LPS-JLH
                                       )
FACEBOOK, INC.,                        )
                                       )
                  Defendant.           )
______________________________________ )
COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )   C.A. No. 19-293-LPS-JLH
                                       )
INTERNATIONAL BUSINESS MACHINES, )
CORP.,                                 )
                                       )
                  Defendant.           )
______________________________________ )
COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )   C.A. No. 19-295-LPS-JLH
                                       )
LIMELIGHT NETWORKS, INC.,              )
                                       )
                  Defendant.           )
______________________________________ )
COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )   C.A. No. 19-296-LPS-JLH
                                       )
MICROSOFT CORP.,                       )
                                       )
                  Defendant.           )
______________________________________ )
COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )          C.A. No. 19-297-LPS-JLH
                                       )
OOYALA, INC.,                          )
                                       )
                  Defendant.           )
______________________________________ )
COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )          C.A. No. 19-534-LPS-JLH
                                       )
SNAP INC.,                             )
                                       )
                  Defendant.           )
______________________________________ )
COOLTVNETWORK.COM, INC.,               )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )          C.A. No. 19-535-LPS-JLH
                                       )
TRAPELO CORP.,                         )
                                       )
                  Defendant.           )
______________________________________ )


                          REPORT AND RECOMMENDATION

       Plaintiff CoolTVNetwork.com, Inc. (“CTN” or “Plaintiff”) filed nine patent infringement

suits against Defendants Blackboard, Inc. (“Blackboard”), C.A. No. 19-291-LPS-JLH; Facebook,

Inc. (“Facebook”), C.A. No. 19-292-LPS-JLH; International Business Machines Corporation

(“IBM”), C.A. No. 19-293-LPS-JLH; Kaltura, Inc. (“Kaltura”), C.A. No. 19-294-LPS-JLH;

Limelight Networks, Inc. (“Limelight”), C.A. No. 19-295-LPS-JLH; Microsoft Corporation

(“Microsoft”), C.A. No. 19-296-LPS-JLH; Ooyala, Inc. (“Ooyala”), C.A. No. 19-297-LPS-JLH;

Snap Inc. (“Snap”), C.A. No. 19-534-LPS-JLH; and Trapelo Corporation (“Trapelo”) C.A. No.


                                              2
19-535-LPS-JLH. Each of the suits alleges infringement of CTN’s U.S. Patent No. 7,162,696

(“’696 patent”).

         Seven of the Defendants moved to dismiss the operative 1 complaints under Federal Rule

of Civil Procedure 12(b)(6), and those motions are now pending before the Court. 2 (No. 19-292,

D.I. 17; No. 19-293, D.I. 25; No. 19-295, D.I. 16; No. 19-296, D.I. 13; No. 19-297, D.I. 11; No.

19-534, D.I. 15; No. 19-535, D.I. 14.) All seven motions argue that CTN failed to plausibly allege

direct and indirect infringement, but the arguments vary.        Two of the motions—filed by

Defendants Limelight and Trapelo—also argue that the ’696 patent is invalid as ineligible under

35 U.S.C. § 101.

         For the reasons stated below, I recommend that the motions to dismiss filed by Limelight,

Microsoft, Ooyala, and Trapelo be DENIED. I recommend that the motions to dismiss filed by

Facebook, IBM, and Snap be GRANTED-IN-PART (with respect to CTN’s claims of pre-suit

induced infringement) and DENIED-IN-PART (with respect to CTN’s other claims).

I.       BACKGROUND

         The ’696 patent is entitled “Method and System for Creating, Using and Modifying

Multifunctional Website Hot Spots.” It was issued on January 9, 2017, and claims priority to U.S.

Pat. App. No. 60/210,300, filed on June 8, 2000. The claims cover an apparatus and method for



     1
      After Limelight, Microsoft, and Snap each moved to dismiss CTN’s original complaints,
CTN filed first amended complaints (“FACs”). Limelight, Microsoft, and Snap then filed new
motions to dismiss. Similarly, after Facebook and IBM each moved to dismiss CTN’s FACs
against them, CTN filed second amended complaints (“SACs”). Facebook and IBM then filed
new motions to dismiss.
    Facebook and IBM have withdrawn their original motions to dismiss. (No. 19-292, D.I. 15;
No. 19-293, D.I. 21.) I recommend denying Limelight’s, Microsoft’s, and Snap’s original motions
to dismiss (No. 19-295, D.I. 9; No. 19-296, D.I. 8; No. 19-534, D.I. 8) as moot.
     2
     Defendants Blackboard and Kaltura answered the operative complaints. (No. 19-291, D.I. 9;
No. 19-294, D.I. 18.)



                                                 3
using hyperlinks embedded in audio and video files. 3

       According to the specification, the invention “relates generally to multifunctional website

hot spots, i.e.[,] hyperlinks, and more particularly, to a program or software based tool for creating,

using, modifying and/or modifying [sic] multifunctional hot spots in web applications that run

over a globally accessible network[,] and a function expanding menu bar” for “creating, using, and

modifying website hot spots.” (’696 patent, cols. 1:29-34, 2:22-24.) The patent does not claim to

have invented the use of hot spots/hyperlinks to navigate to websites or to perform functions. (Id.,

col. 1:36-38 (“Interactive digital media and the use of hyper-linking tools to visit a designated

location or perform a pre-defined function . . . are generally known in the art.”).) And while the

patent states that hot spots “have not been widely adapted or incorporated into video files,” it

doesn’t claim to have invented the idea of embedding hot spots in such files either. (Id., col. 1:52-

53.)

       What the patent does claim to have invented is a particular method and apparatus whereby

“multifunctional” hot spots are embedded in audio and video files. According to the specification,

the hot spots “preferably” allow the user to access “related or targeted information” to the

audio/video file being played. (Id., col. 2:43-48.) The hot spots are “multifunctional” because

they can be programmed to perform different functions (referred to as “modes”) depending either

on when they are accessed during the audio/video playback or on which function a user has

selected. (Id., col. 3:47-50 (“The action of the hot spots could be determined by a length of time

into a video, or beginning and ending time stamps within the video or software correlating to the

video.”), col. 3:29-31 (“Clicking an option in the menu bar determines the action to be taken when


   3
      In this section, I attempt to describe the invention in a way that facilitates ease of
understanding. In so doing, I make some generalizations about the invention. Nothing I say here
should be taken as the Court’s views on any current or future claim construction (or any other)
issues.


                                                  4
a user clicks on a multifunctional hot spot.”).)

       The specification teaches that the hot spots can be programmed to activate a number of

different modes. For example, if a user clicks on a video hot spot in “shop mode,” the user can

“fill a shopping cart with digital media files, the object or merchandise that was highlighted by the

hot spot and other items for purchase.” (Id., col. 3:5, 3:12-16.) As another example, if a user

clicks on a video hot spot in “link mode,” the invention uses hyperlinks to direct the user to “related

or targeted web pages and/or web sites in an auxiliary browser.” (Id., col. 3:26-28.)

       The ’696 patent has four independent claims.           In its operative complaints, Plaintiff

compares the limitations of claim 17 with Defendants’ products. That claim recites:

       A Multifunctional Hot Spot method comprising:

               defining at least one hot spot by a communication with instructions stored on a
                      tangible retaining medium;

               accessing at least one of the hot spots from a globally accessible network;

               performing at least one of a plurality of predetermined functions executed with
                      the selection of each particular hot spot;

               wherein said hot spots reside on and are accessible from a digital video or audio
                      file;

               wherein said predetermined functions are selected from a mode control;

               wherein the mode control comprises a plurality of modes;

               wherein the plurality of modes comprise a shop mode, a bid mode, an interact
                      mode, an entertainment mode, and a link mode;

               wherein a specific mode is selected by a user through an expandable graphical
                      user interface bar;

               wherein said specific mode further toggles based on time stamps in said digital
                      video or digital audio file;

               wherein said hot spots are visualized by outlines, shading, or illumination or a
                      combination of each, at a predetermined area on the display;

               wherein said Multifunctional Hot Spot apparatus is made to reside on and is


                                                   5
                           executing on a computing system;

                   selecting and activating at least one of said predetermined functions by clicking
                           on each particular Multifunctional Hot Spot.

(Id., cl. 17.) The other three independent claims cover “[a] Multifunctional Hot Spot apparatus”

(claim 1), and “[a] tangible computer readable storage medium having computer readable program

code portions stored therein, such that, when executed in a computer causes the computer to

perform [certain steps listed in the limitations]” (claims 15 and 18). 4 The remaining limitations of

claims 1, 15, and 18 almost exactly mirror the limitations of claim 17.

II.         LEGAL STANDARDS

            A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is plausible on its face when the complaint contains “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where

a complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of

the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550

U.S. at 557).

            In determining the sufficiency of the complaint under the plausibility standard, all “well-

pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the

allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic



      4
          Claims 15 and 18 appear to be the same.



                                                     6
deficiency should be exposed at the point of minimum expenditure of time and money by the

parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).

III.   DISCUSSION

       A.      Sufficiency of the Infringement Allegations

       Defendants Facebook, IBM, Limelight, Microsoft, Ooyala, Snap, and Trapelo each argue

that CTN has failed to plausibly allege direct infringement by Defendants or anyone else, thereby

preventing CTN from moving forward on either a direct infringement or indirect infringement

theory. For the most part, Defendants challenge the viability of CTN’s infringement theories, not

the adequacy of notice of what those theories are. For the reasons set forth below, I recommend

that the Court reject Defendants’ arguments. 5

       According to a recent Federal Circuit decision, a complaint sufficiently pleads direct

infringement when it puts the defendant “on notice of what activity . . . is being accused of

infringement.” Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (quoting K-

Tech Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1284 (Fed. Cir. 2013)); see

also BioMérieux, S.A. v. Hologic, Inc., No. 18-21-LPS, 2018 WL 4603267, at *3 (D. Del. Sept.



       5
          In response to some of the motions to dismiss, CTN (though its counsel) filed a number
of declarations of Franz Wakefield, the named inventor of the ’696 patent. The declarations
contain additional documents and allegations, and they convey Mr. Wakefield’s personal opinions
about claim construction and infringement issues. (No. 19-293, D.I. 31, 32; No. 19-296, D.I. 17,
19; No. 19-297, D.I. 15; No. 19-535, D.I. 20.) In two cases, CTN also filed lengthy “expert”
declarations that, among other things, attempt to distinguish case law cited by Defendants. (No.
19-295, D.I. 20; No. 19-535, D.I. 19.)
        CTN’s submission of those papers was wholly improper. The Court cannot consider
additional information at this stage of the litigation. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d
Cir. 2014) (on a Rule 12(b)(6) motion, court may consider only the complaint, attached exhibits,
matters of public record, and documents “integral to or explicitly relied upon in the complaint”)
(citation omitted). Moreover, the papers are filled with legal argument, which leads me to conclude
that CTN is attempting to get around this Court’s page limitations for briefs. I have not considered
the declarations submitted by CTN in issuing this Report and Recommendation.



                                                 7
25, 2018). There is no requirement that the plaintiff “plead facts establishing that each element of

an asserted claim is met.” Nalco, 883 F.3d at 1350 (quoting In re Bill of Lading Transmission &

Processing Sys. Patent Litig., 681 F.3d 1323, 1335 (Fed. Cir. 2012)). 6

       The Federal Circuit has further directed that, at this stage of the litigation, the plaintiff is

“entitled to all inferences in its favor on its theory [of infringement].” Id. at 1349. And district

courts have been cautioned against resolving claim construction disputes at this stage. 7 Id.

(reversing the district court’s dismissal because “Defendants’ arguments boil down to objections

to [Plaintiff’s] proposed claim construction . . ., a dispute not suitable for resolution on a motion

to dismiss”).

       On the other hand, it is not improper for a district court to dismiss an infringement claim

when there are no relevant facts in dispute and, in the context of the case, it is clear as a matter of

law that the defendant cannot infringe. Ottah v. Fiat Chrysler, 884 F.3d 1135, 1141-42 (Fed. Cir.



   6
     Before Nalco, it was unclear how the abrogation of Form 18 from the Federal Rules of Civil
Procedure in 2015 affected the requirements for pleading direct infringement (as set forth in Bill
of Lading in 2012). Nalco restated the holding in Bill of Lading that element-by-element factual
allegations are not required. Nalco, 883 F.3d at 1350.
    While the Federal Circuit purported to apply Seventh Circuit law to its review of the district
court’s dismissal in Nalco, there is no suggestion that the Seventh Circuit differs fundamentally
from the Third Circuit when it comes to Rule 12(b)(6) dismissals. Nor would one expect to find
a Third Circuit case directly on point, since the Federal Circuit is the court that hears appeals in
patent cases.
   7
      Insofar as claim construction amounts to a pure legal determination in some cases, it is not
entirely clear to me that it would always be erroneous for a court to construe claims at the motion
to dismiss stage (as the broad language in Nalco seems to suggest). It is also not clear to me that
a patentee would be entitled to “all inferences in its favor on its theory [of infringement],” Nalco,
883 F.3d at 1349, if its theory of infringement turned on an incorrect construction in a case where
claim construction could be accomplished solely as a matter of law. After all, plaintiffs are entitled
to have factual inferences resolved in their favor at the motion to dismiss stage, not legal
conclusions.
    That said, claim construction is inappropriate at the motion to dismiss stage when there is a
“subsidiary” fact in dispute, namely, how a person of ordinary skill in the art would understand a
term. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 836 (2015) (question of how a person
of skill in the art understands a term is a “subsidiary factual matter” underlying claim construction).
At the Rule 12(b)(6) stage, courts are generally required to accept the plaintiff’s factual allegations
as true.


                                                  8
2018) (affirming dismissal when the claims required a “book holder,” the defendants’ products

were mobile cameras, and prosecution history estoppel barred a finding of infringement under the

doctrine of equivalents); Amgen Inc. v. Coherus Biosciences Inc., No. 17-546-LPS-CJB, 2018 WL

1517689, at *4 (D. Del. Mar. 26, 2018) (dismissing direct infringement claim when the plaintiff

admitted there was no literal infringement and the undisputed facts established as a matter of law

that prosecution history estoppel applied, which precluded a finding of infringement under the

doctrine of equivalents), aff’d, 931 F.3d 1154 (Fed. Cir. 2019); Cumberland Pharm. Inc. v. Sagent

Agila LLC, No. 12-825-LPS, 2013 WL 5913742, at *3 (D. Del. Nov. 1, 2013) (dismissing an

infringement claim when the patent expressly required a formulation “free of a chelating agent,”

and the accused product admittedly contained a chelating agent).

       To state a claim of induced infringement that can survive a motion to dismiss, the complaint

must plead (1) an underlying act of direct infringement (judged by the standard above), (2) facts

plausibly supporting an inference that the defendant intended another to take the acts that are

alleged to constitute infringement, and (3) facts plausibly supporting an inference that the

defendant knew that the induced acts constituted infringement. Nalco, 883 F.3d at 1355-56;

DoDots Licensing Sols. LLC v. Lenovo Holding Co., Inc., No. 18-98-MN, 2019 WL 3069773, at

*2 (D. Del. July 12, 2019).

               1.     “bid mode”

       Each of the ʼ696 patent claims requires a “bid mode.” Defendants IBM, Microsoft, Ooyala,

and Trapelo each contend that CTN’s operative complaint fails to plausibly allege that their

products meet the bid mode limitation.

       CTN’s SAC against IBM identifies “IBM Watson Media” as an accused instrumentality.

(No. 19-293, D.I. 20 ¶ 12.) A screenshot in the SAC identifies the accused instrumentality’s




                                                9
“Polls” function as the feature that allegedly satisfies the bid mode limitation:




(Id., ¶ 21 at 11.) IBM argues that the term bid mode does not reasonably encompass the “Polls”

feature because that feature “has nothing to do with auctions or bids.” (Id., D.I. 26 at 14-15.)

       CTN’s FAC against Microsoft identifies its “Microsoft Mixer” product as an accused

instrumentality. (No. 19-296, D.I. 12 ¶ 12.) Screenshots in the FAC identify the accused

instrumentality’s “Create Poll” function as the feature that allegedly satisfies the bid mode

limitation:




                                                 10
(Id., ¶ 21 at 10, 12.) Microsoft argues that CTN has failed to allege additional “facts that articulate

why it is plausible” that the “Create Poll” feature satisfies the bid mode limitation. (Id., D.I. 14 at

12 (emphasis in original).)

       CTN’s FAC against Ooyala identifies its “Ooyala Pulse” product as an accused

instrumentality. (No. 19-297, D.I. 10 ¶ 12.) A screenshot in the FAC uses red color coding to

identify the accused instrumentality’s “vote” function as the feature that allegedly satisfies the bid

mode limitation:


                                                  11
(Id., ¶ 21 at 11.) Ooyala argues that “‘Bid mode’ is plainly understood to relate to auctions,” and

“[t]he FAC provides no explanation as to how ‘vote’ is akin to any bidding or auction functionality

required by the claims.” (Id., D.I. 12 at 11.)

       CTN’s FAC against Trapelo identifies its “Hapyak Interactive Video” product as an

accused instrumentality. (No. 19-535, D.I. 12 ¶ 12.) Four screenshots in the FAC use green color

coding to identify the features in the accused instrumentality that allegedly satisfy the bid mode

limitation, all of which include “polls” and “polling” functionality:




                                                 12
(Id., ¶ 21 at 12.) Trapelo argues that CTN “identifies no facts making it plausible that creating or

conducting a poll has anything whatsoever to do with ‘conducting an auction and/or accepting

bids[.]’” (Id., D.I. 15 at 13.)

         CTN responds that claim construction is inappropriate at this stage, and that “bid” might

later be construed to encompass the verbs “‘vote’, ‘poll’, ‘like’, or ‘share’.” (No. 19-297, D.I. 14

at 7.)

         CTN’s operative complaints against IBM, Microsoft, Ooyala, and Trapelo each identify at

least one accused instrumentality by name. The operative complaints also go a step further and

identify a particular feature within that instrumentality that is alleged to meet the bid mode

limitation. Under these circumstances, Defendants are “on notice of what activity . . . is being


                                                13
accused of infringement.” Nalco, 883 F.3d at 1350. That is enough at this stage of the litigation. 8

Id.

          The cases cited by Defendants are distinguishable. For example, in Horatio Washington

Depot Technologies LLC v. TOLMAR, Inc., the complaint lacked any allegations connecting the

accused product to a number of required limitations. No. 17-1086-LPS, 2018 WL 5669168, at *12

(D. Del. Nov. 1, 2018). Likewise, in North Star Innovations, Inc. v. Micron Technology, Inc., the

complaint did not identify the particular features of the accused products that allegedly met the

claim limitations. No. 17-506-LPS-CJB, 2017 WL 5501489, at *2 (D. Del. Nov. 16, 2017), report

and recommendation adopted, D.I. 37 (D. Del., Jan. 3, 2018). Indeed, the Court reasoned that the

complaint in North Star Innovations would have been sufficient if it “identif[ied] what it is in the

accused product that is said to amount to [the limitations].” Id. at *2. Here, unlike the cases cited

by Defendants, the operative complaints identify particular features of the accused

instrumentalities that are alleged to satisfy the bid mode limitation. That would have been enough

before the Federal Circuit’s opinion in Nalco, and it is certainly enough after.

          Moreover, while Defendants deny that claim construction is necessary to resolve this

dispute, it is clear that it cannot be resolved without construing the term “bid mode.” That makes

this case unlike Cumberland Pharmaceuticals, in which the court held that no claim construction

was needed to decide that the term “free from a chelating agent” could not encompass something

containing a chelating agent. Cumberland Pharm., 2013 WL 5913742, at *3. Nor is the meaning



      8
      IBM also takes issue with two other screenshots in the SAC that purport to show features
meeting the bid mode element, but (according to IBM) do not correspond to IBM Watson Media,
the accused instrumentality. That does not change my recommendation, for two reasons. First, as
set forth above, CTN identifies at least one screenshot from the accused instrumentality setting
forth the feature that allegedly meets the bid mode limitation. That is enough at this stage. Second,
the SAC alleges that at least one of the other screenshots does relate to the accused instrumentality
(No. 19-293, D.I. 20 ¶ 21 at 29), and that allegation must be taken as true at this stage.



                                                 14
of the disputed term as clear as in Ottah, where the court held at the motion to dismiss stage that

no possible construction of “book holder” would cover a “mobile camera.” Ottah, 884 F.3d at

1141-42.

       Because the operative complaints provide sufficient notice, because claim construction is

inappropriate at the motion to dismiss stage, and because CTN is entitled to all inferences in its

favor on its infringement theory, dismissal is inappropriate. See Nalco, 883 F.3d at 1349-51

(reversing grant of motion to dismiss because the plaintiff “is entitled to all inferences in its favor

on its [infringement] theory” and claim construction dispute was “not suitable for resolution on a

motion to dismiss”).

               2.      “shop mode”

       Each of the ʼ696 patent claims recites a “shop mode.” Defendant Limelight contends that

CTN’s FAC fails to plausibly allege that its product meets that limitation.

       The FAC against Limelight identifies its “Limelight Realtime Streaming” product as an

accused instrumentality. (No. 19-295, D.I. 12 ¶ 12.) The FAC uses a screenshot from a Limelight

Realtime Streaming demonstration video to identify the features that allegedly satisfy the shop

mode limitation:




                                                  15
(Id., ¶ 21 at 24.) The FAC also contains a color-coded transcript of the video in which it identifies

the feature that allegedly meets the shop mode limitation. (Id. (“[I]f I wanted to add a commercial

into the middle of the feed I can do something simple, like just hit a button. It would make sure that

everybody gets to see this commercial. Or if I wanted to insert an overlay advertisement into the video,

I could just click a button and it would come up on every screen.”). Limelight argues that the term

shop mode requires the ability “to click on a hotspot and add items to a shopping cart,” which its

product does not do. (Id., D.I. 17 at 12-13.) CTN responds that the FAC puts Limelight on notice

of what feature is alleged to meet the shop mode limitation.

       I agree with CTN. The FAC provides sufficient notice of what feature is alleged to

constitute the shop mode. See Nalco, 883 F.3d at 1350. Limelight disagrees with CTN’s

infringement theory—and Limelight may well be right—but it will have the chance to raise that

challenge later.

               3.      “Multifunctional Hot Spot apparatus”

       Each of the ʼ696 patent claims recites a “Multifunctional Hot Spot apparatus [that] is made



                                                  16
to reside on and is executing on a computing system.” Defendants Facebook and Snap each

contend that CTN’s operative complaint fails to plausibly allege that their products meet that

limitation.

       CTN’s SAC against Facebook identifies its “Facebook Stories Ads” and “Instagram

Stories Ads” products as accused instrumentalities. (No. 19-292, D.I. 14 ¶ 12.) A screenshot

from the SAC contends that the accused instrumentalities are themselves the multifunctional hot

spot apparatuses, and they are alleged to reside on “Facebook’s servers, and the user’s smart

phone”:




(Id., ¶ 22 at 26.) Facebook contends that the SAC refers to an iPhone as being the claimed

apparatus and that Facebook does not make or sell iPhones. CTN responds that the SAC

adequately alleges that the accused instrumentalities themselves are the multifunctional hot spot

apparatuses and that Facebook’s servers and the user’s iPhone are the computing systems.



                                               17
       CTN’s FAC against Snap identifies its “Snapchat” product as an accused instrumentality.

(No. 19-534, D.I. 11 ¶ 12.) A screenshot from the SAC alleges that the limitation “wherein said

Multifunctional Hot spot apparatus is made to reside on and is executing on a computing system”

is met by the accused instrumentality software being stored on the user’s computing device:




(Id., ¶ 21 at 26.) Snap contends that the FAC refers to a computing device as being the apparatus

and that Snap does not make or sell such devices. (Id., D.I. 18 at 13.) CTN argues that the claim

limitation should be read as a whole and that the FAC adequately alleges that “Multifunctional

Hot Spot apparatus [that] is made to reside on and is executing on a computing system” is met by

the accused instrumentality residing on the user’s phone or computer.

       I agree with CTN. While not models of clarity, the operative complaints provide sufficient


                                               18
notice of CTN’s theories that the disputed limitation is met by the accused instrumentalities

residing on a user’s computing device and/or Defendants’ servers. See Nalco, 883 F.3d at 1350.

Defendants may dispute the viability of CTN’s infringement theories, but resolution of that dispute

is not appropriate at this time.

                4.      “wherein the plurality of modes comprise a shop mode, a bid mode,
                        an interact mode, an entertainment mode, and a link mode” and
                        “wherein a specific mode is selected by a user . . .”

        Each of the ʼ696 patent claims recites these two limitations: “wherein the plurality of

modes comprise a shop mode, a bid mode, an interact mode, an entertainment mode, and a link

mode” and “wherein a specific mode is selected by a user . . .” Defendants Facebook and Snap

contend that these two limitations require a user to have the option of selecting from the five

claimed modes. They further contend that CTN’s operative complaints fail to plausibly allege that

Defendants’ products permit a user to select from those five modes.

        CTN counters that the claims do not require the user to have the option of selecting from

all five claimed modes. While one of the limitations requires a “plurality of [five] modes,” CTN

argues that a different phrase, “a specific mode is selected by the user,” is nevertheless satisfied if

the user has the option of selecting one specific mode. 9

        The parties’ dispute appears to turn on an issue of claim construction: whether (as

Defendants contend) the claims require the user to be presented the option of selecting from all

five claimed modes or whether (as CTN appears to contend) there have to be five modes but the

user need only have the option of selecting at least one. That claim construction issue is not

    9
     CTN also argues (apparently in the alternative) that the SAC adequately alleges that Facebook
performed the disputed limitations when it tested its product. CTN does not explain this theory in
any detail. Does CTN contend that Defendants’ act of designing its software infringed method
claim 17, i.e., that the modes were “selected” by Facebook as part of its software design process?
I cannot tell. As neither the SAC nor the briefing explains this alternative theory in any
understandable way, I do not address it. Nor do I need to, since I recommend rejecting Facebook’s
argument for the reasons set forth above.


                                                  19
appropriately resolved at this stage. See Nalco, 883 F.3d at 1349 (“Defendants’ arguments boil

down to objections to [Plaintiff’s] proposed claim construction . . ., a dispute not suitable for

resolution on a motion to dismiss.”).      Moreover, the operative complaints sufficiently put

Defendants on notice about how the “wherein a specific mode is selected by a user . . .” limitation

is alleged to be met. Accordingly, I recommend rejecting Defendants’ arguments.

               5.      “expandable graphical user interface bar”

       Each of the ʼ696 patent claims recites a “expandable graphical user interface bar.”

Defendant Trapelo contends that CTN’s FAC fails to plausibly allege that its product meets that

limitation.

       As mentioned above, the FAC against Trapelo identifies its “Hapyak Interactive Video” as

an accused instrumentality. (No. 19-535, D.I. 12 ¶ 12.) The FAC uses a screenshot and a tan box

to identify the feature in the accused instrumentality that allegedly satisfies the expandable

graphical user interface bar limitation:




(Id., ¶ 21 at 12.) Trapelo argues that the identified portion of the screen shot is not, in fact, an

expandable graphical user interface bar. (Id., D.I. 15 at 14-15.) CTN responds that the tan box in


                                                20
the FAC puts Trapelo on notice of what feature is alleged to meet that limitation.

       I agree with CTN. The color-coded screenshot in the FAC provides sufficient notice of

what CTN alleges is the expandable graphical user interface bar. See Nalco, 883 F.3d at 1350.

Trapelo disagrees with CTN’s theory, but that dispute is not appropriate for resolution in this early

stage of the case.

               6.      Direct infringement by a single entity

       Limelight contends that the FAC fails to allege that a single entity performs all of the steps

of method claim 17. In particular, Limelight argues that the FAC fails to plausibly allege that it

performs any steps that include the “interact mode” and the “shop mode.” CTN counters that the

FAC adequately pleads direct infringement by a single entity because it alleges (1) that Limelight

tested its products, which resulted in its performance of each of the claimed steps; and (2) that a

Limelight representative performed all the claimed steps in a video demonstrating the use of

Limelight Realtime Streaming.

       I agree with CTN.       At a minimum, the FAC sufficiently pleads that a Limelight

representative practiced all the steps in the demonstration video. The FAC contains numerous

screenshots from the video, along with corresponding text linking the interact mode and shop mode

limitations to particular portions of the video. Those allegations are enough to put Limelight on

notice of how its own use of Limelight Realtime Streaming constitutes direct infringement of

method claim 17. See, e.g., DoDots Licensing Sols. LLC v. Lenovo Holding Co., Inc., No. 18-98-

MN, 2018 WL 6629709, at *3 (D. Del. Dec. 19, 2018) (holding that direct infringement of method

claim was sufficiently pled when complaint alleged that the defendants “use[d]” their own accused

products).




                                                 21
               7.      Induced infringement

        IBM, Facebook, and Snap contend that the operative complaints fail to state a claim of

induced infringement. Their first argument is that there can be no induced infringement without

direct infringement. I have already rejected Defendants’ arguments relating to direct infringement,

so I also reject this argument.

        IBM, Facebook, and Snap also argue that the operative complaints fail to allege that they

had pre-suit knowledge of the ʼ696 patents, which is required to show induced infringement as to

their activities prior to service of the complaints. 10 CTN does not disagree with IBM’s argument,

and CTN explicitly agrees with Snap. Accordingly, I agree with IBM and Snap that CTN has

failed to adequately plead induced infringement as to IBM’s and Snap’s activities prior to service

of the respective complaints. See Evolved Wireless, 2016 WL 1019667, at *6.

        As for Facebook, the SAC alleges that CTN’s President sent Facebook’s Chief Technology

Officer a text message in November 2016 “describing the ’696 patent and providing a link to a

youtube video advertisement for one of Plaintiff CoolTVNetwork.com, Inc.’s products

(https://www.youtube.com/watch?v=ApPQ-k8Yu4) which at 1 minute 16 seconds in the video

depicts [a screenshot of] U.S. Patent No. 7,162,696.” (No. 19-292, D.I. 14 ¶ 20.) The SAC further

alleges that Mr. Wakefield emailed the “Director for Facebook at Work” in November 2016 and

suggested that CTN’s “technology . . . would be a great addition to Facebook’s products as it would

enable clickable video that can be used as a monetization tool, to launch Facebook at Work from




   10
       The operative complaints in this case only contain one count: “Patent Infringement.” There
is no separate count of “induced infringement” or “pre-suit induced infringement.” Nevertheless,
judges in this district (and others) have entertained motions to dismiss “claims” of pre-suit induced
infringement. See, e.g., DoDots, 2019 WL 3069773, at *4-5; Evolved Wireless, LLC v. Samsung
Elecs. Co., Ltd., No. 15-545-SLR-SRF, 2016 WL 1019667, at *6 (D. Del. Mar. 15, 2016), report
and recommendation adopted, 2016 WL 1381765 (D. Del. Apr. 6, 2016). CTN does not argue
that this issue is inappropriately raised on a motion to dismiss, so I will address it.


                                                 22
live and/or prerecorded videos, and/or to add a spontaneous call-to-action for viewers. Franz then

provided a link to the CoolTVNetwork.com, Inc. video mentioned above and further mentioned

that he would be interested in discussing a licensing deal for use of [CTN’s] ClickVideoShop

technology by Facebook.” (Id.)

       Determining whether a complaint states a plausible claim for relief is a “context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. Under the particular (and peculiar) circumstances here, I agree with Facebook

that the allegations in the SAC are insufficient to allege induced infringement relating to the time

period before CTN filed suit in 2019. Even assuming that the allegations are true, and that

Facebook received notice of the existence of the ’696 patent in 2016, the SAC does not plead that

anyone at CTN conveyed to anyone at Facebook an allegation of infringement of the ’696 patent

in connection with the accused instrumentalities, Facebook Stories Ads or Instagram Stories Ads.

See, e.g., Evolved Wireless, 2016 WL 1019667, at *3-4, 6 (dismissing pre-suit induced

infringement claim notwithstanding the defendant’s receipt of a notice of the existence of the

patent, when the complaint did not allege that the defendant had received a pre-suit allegation of

infringement); Pragmatus AV, LLC v. Yahoo! Inc., No. 11-902-LPS-CJB, 2012 WL 6044793, at

*15 (D. Del. Nov. 13, 2012) (complaint lacked allegations supporting an inference that

“[defendant] had pre-suit knowledge that its users’ actions constituted infringement,” even though

the complaint alleged that the defendant was notified about the existence of the patent), report and

recommendation adopted, 2013 WL 2295344 (D. Del. May 24, 2013). Indeed, CTN admits that

Facebook “wasn’t making or selling the Accused Instrumentalit[ies] at the time that [] Franz

Wakefield disclosed the ’696 patent to Facebook’s CTO and another Facebook representative” in

November 2016. (No. 19-292, D.I. 20 at 18.) Nor does the SAC plead any other facts permitting




                                                23
a plausible inference that Facebook had pre-suit knowledge that others’ use of its later-released

Facebook Stories Ads and Instagram Stories Ads constituted infringement of the ’696 patent.

Accordingly, I agree with Facebook that the SAC fails to plausibly allege induced infringement as

to Facebook’s activities prior to service of the complaint. 11

       B.      Patent Eligibility under 35 U.S.C. § 101

       Limelight and Trapelo contend that the asserted claims of the ’696 patent are invalid under

35 U.S.C. § 101. Section 101 defines the categories of subject matter that are patent eligible. It

provides: “Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.” 35 U.S.C. § 101. The statutory language

is broad, but the Supreme Court has recognized three exceptions to the categories of subject matter

eligible for patenting: “laws of nature, natural phenomena, and abstract ideas.” Diamond v. Diehr,

450 U.S. 175, 185 (1981). “Whether a claim recites patent eligible subject matter is a question of

law which may contain disputes over underlying facts.” Berkheimer v. HP Inc., 881 F.3d 1360,

1368 (Fed. Cir. 2018).

       In Alice Corporation Party Ltd. v. CLS Bank International, 573 U.S. 208 (2014), the


       11
           To be clear, I am not suggesting that a plaintiff must always plead that it conveyed a pre-
suit allegation of infringement to the defendant. In some circumstances, a defendant’s knowledge
that others’ acts constituted infringement might plausibly be inferred from the defendant’s
knowledge of the existence of the patent, for example, in cases where the field of the particular
invention is alleged to be small or the parties are direct competitors. See, e.g., Lifetime Indus., Inc.
v. Trim-Lok, Inc., 869 F.3d 1372, 1379-80 (Fed. Cir. 2017) (reversing dismissal of pre-suit induced
infringement claim when complaint alleged that the defendant hired two of the plaintiff’s former
employees who “had knowledge of the [] patent and its scope”); BioMérieux, 2018 WL 4603267,
at *5 (declining to dismiss induced infringement claim where complaint alleged that “the parties
compete[d] within a small industry and [] the invention has achieved some notoriety” and that the
defendant engaged in a pre-suit “campaign” to revoke the European counterparts to the patents-in-
suit). But no such circumstances are present or alleged here.



                                                  24
Supreme Court established a two-step test for determining whether patent claims are invalid under

35 U.S.C. § 101. In step one, the court must “determine whether the claims at issue are directed

to a patent-ineligible concept.” Alice, 573 U.S. at 218. This first step requires the court to examine

“focus” of the claims, i.e., their “character as a whole.” Elec. Power Grp., LLC v. Alstom S.A.,

830 F.3d 1350, 1353 (Fed. Cir. 2016) (internal marks and citation omitted).

       In conducting step one, “while the specification may help illuminate the true focus of a

claim, . . . reliance on the specification must always yield to the claim language in identifying that

focus.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019). Moreover,

because “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural

phenomena, or abstract ideas,” Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 71

(2012), “courts must be careful to avoid oversimplifying the claims by looking at them generally

and failing to account for the specific requirements of the claims.” McRO v. Bandai Namco Games

Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016); see also Enfish, LLC v. Microsoft Corp., 822 F.3d

1327, 1337 (“[D]escribing the claims at [too] high [a] level of abstraction and untethered from the

language of the claims all but ensures that the exceptions to § 101 swallow the rule.”). “At step

one, therefore, it is not enough to merely identify a patent-ineligible concept underlying the claim;

[the court] must determine whether that patent-ineligible concept is what the claim is ‘directed

to.’” Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016). If the

answer to the Alice step one inquiry is that the patent claims are not directed to a patent-ineligible

concept, the claims are not ineligible under § 101 and the analysis is over.

       If the claims are directed to a patent-ineligible concept, the court must proceed to step two,

where it “consider[s] the elements of each claim both individually and as an ordered combination”

to determine if there is an “inventive concept—i.e., an element or combination of elements that is




                                                 25
sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the

[ineligible concept] itself.” Alice, 573 U.S. at 217-18 (internal quotations and citations omitted).

       At step two, “[i]t is well-settled that mere recitation of concrete, tangible components is

insufficient to confer patent eligibility to an otherwise abstract idea.” In re TLI Commc’ns LLC

Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). Thus, “[m]erely reciting the use of a generic

computer or adding the words ‘apply it with a computer’” does not transform a patent-ineligible

concept into patent eligible subject matter. Two-Way Media Ltd. v. Comcast Cable Commc’ns,

LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017) (quoting Alice, 573 U.S. at 223). Nor is there an

inventive concept when the claims “[s]imply append[] conventional steps, specified at a high level

of generality” to a patent ineligible concept. Alice, 573 U.S. at 222.

       Conversely, claims pass muster at step two when the claim elements “involve more than

performance of well-understood, routine, and conventional activities previously known to the

industry.” Berkheimer, 881 F.3d at 1367 (citation and internal marks omitted). But “[t]he mere

fact that something is disclosed in a piece of prior art . . . does not mean it was well-understood,

routine, and conventional.” Id. at 1369. Moreover, “an inventive concept can be found in the non-

conventional and non-generic arrangement of known, conventional pieces.”             Bascom Glob.

Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2019). Whether an

activity is well-understood, routine and conventional to a skilled artisan is a question of fact.

Berkheimer, 881 F.3d at 1368.

       “At both steps one and two, it is often useful to compare the claims at issue with claims

that have been considered in the now considerably large body of decisions applying § 101.” Align

Tech., Inc. v. 3Shape A/S, 339 F. Supp. 3d 435, 443 (D. Del. 2018).

       At step one, Limelight argues that claim 17 is directed to the abstract idea of “directing a




                                                 26
person to additional content or activities that the person may find relevant based on the content he

or she has chosen.” (No. 19-295, D.I. 17 at 14.) Trapelo argues at step one that claim 17 is directed

to the abstract idea of “performing a predefined function based on a selection.” (No. 19-535, D.I.

15 at 15.) CTN responds that claim 17 is not directed to an abstract idea; rather, it is “directed to

an improved user interface for computing devices through multifold, time-stamped, user

selectable, multifunctional video/audio hotspots in networked environments.” (No. 19-535, D.I.

15 at 11.)

       As an initial matter, Limelight and Trapelo have done what the Federal Circuit has

cautioned against: their descriptions of the focus of the claim 17 are at too high a level of

abstraction and “untethered from the language of the claim[.]” Enfish, 822 F.3d at 1327. Claim

17 requires user interaction with an allegedly new type of multifunctional hotspot (hyperlink),

where the hotspots activate performance of different functions depending on the user’s pre-

selected preference (“wherein a specific mode is selected by a user through an expandable

graphical user interface bar”) and/or when they are accessed during audio/video playback

(“wherein said specific mode further toggles based on time stamps in said digital video or digital

audio file”). Moreover, while the specification does not appear to contend that the invention has

solved any particular “problem” in the art, the description of the invention suggests that the claims

disclose an improved interface for interacting with audio and video files. (’696 patent, col. 2:18-

24 (“The foregoing prior art fails to disclose hyperlink and hot spot technology that is flexible,

adaptable for use in digital media files, such as audio and video, platform independent, multi-

tasked, and changeable and adaptable in functionality. The prior art also fails to disclose a menu

bar that communicates with hot spots for creating, using and modifying website hot spots.”).) See

Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1362-63 (Fed. Cir. 2018)




                                                 27
(claim covering a “particular manner of summarizing and presenting information in electronic

devices” was not directed to an abstract idea).

       Thus, at this point in the case, I am not persuaded that claim 17 is directed to an abstract

idea. See Mod Stack LLC v. Aculab, Inc., No. 18-332-CFC, 2019 WL 3532185, at *4 (D. Del.

Aug. 2, 2019) (denying § 101 motion to dismissed when the defendant’s articulation of the abstract

idea was oversimplified); 3G Licensing, S.A. v. HTC Corp., No. 17-83-LPS, 2019 WL 2904670,

at *2 (D. Del. July 5, 2019) (“While it may be possible that claim 1 could be accurately

characterized as directed to some abstract idea, all I need to decide today [at the motion to dismiss

stage] is that the claim is not directed to the abstract idea articulated by defendant.”); Groove Dig.,

Inc. v. Jam City, Inc., No. 18-1331-RGA, 2019 WL 351254, at *3 (D. Del. Jan. 29, 2019) (denying

motion to dismiss under § 101 without prejudice to renew at summary judgment when the

defendant’s proposed abstract idea “does not satisfactorily capture the substance of the claims”).

But I cannot say for sure at this stage that claim 17 is not directed to some other abstract idea yet

to be articulated. 12 Accordingly, I recommend that Limelight’s and Trapelo’s motions be denied



       12
           Because there is no “definitive rule to determine what constitutes an ‘abstract idea,’”
step one is often conducted by “compar[ing] claims at issue to those claims already found to be
directed to an abstract idea in previous cases.” Enfish, 822 F.3d at 1334 (citing Alice, 573 U.S. at
221). One principle that has emerged from a line of § 101 cases draws a distinction between
“claims that are directed to a specific improvement in the capabilities of computer devices,” which
are patent eligible, “or, instead, ‘a process that qualifies as an ‘abstract idea’ for which computers
are invoked merely as a tool.’” Core Wireless, 880 F.3d at 1361-62 (citing Enfish, 822 F.3d at
1336); see also Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1008-11 (Fed. Cir. 2018)
(affirming § 101 patentability of a method for navigating a new spreadsheet interface); DDR
Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) (affirming patentability
under § 101 because “the claims at issue . . . specify how interactions with the Internet are
manipulated to yield a desired result—a result that overrides the routine and conventional sequence
of events ordinarily triggered by the click of a hyperlink”); Epic IP LLC v. Backblaze, Inc., 351 F.
Supp. 3d 733, 737-38 (D. Del. 2018) (compiling cases).
        Another principle that has emerged from § 101 cases draws a distinction between claims
that “focus on a specific means or method,” which may be patentable, and claims that “are instead
directed to a result or effect that itself is the abstract idea and merely invokes generic processes


                                                  28
without prejudice to raise the § 101 issue at the summary judgment stage.

IV.    CONCLUSION

       For the reasons set forth above, I recommend that the motions to dismiss filed by Limelight

(C.A. No. 19-295, D.I. 16), Microsoft (C.A. No. 19-296, D.I. 13), Ooyala (C.A. No. 19-297, D.I.

11), and Trapelo (C.A. No. 19-535, D.I. 14) be DENIED. I recommend that the motions to dismiss

filed by Facebook (C.A. No. 19-292, D.I. 17), IBM (C.A. No. 19-293, D.I. 25), and Snap (C.A.

No. 19-534, D.I. 15) be GRANTED-IN-PART (with respect to CTN’s claims of pre-suit induced

infringement) and DENIED-IN-PART (with respect to CTN’s other claims).

       I also recommend that Limelight’s, Microsoft’s, and Snap’s pending motions to dismiss

prior versions of CTN’s complaints (C.A. No. 19-295, D.I. 9; C.A. No. 19-296, D.I. 8; C.A. No.

19-534, D.I. 8) be DENIED as moot.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to



and machinery.” Two-Way Media, 874 F.3d at 1337; see also Apple, Inc. v. Ameranth, Inc., 842
F.3d 1229, 1241 (Fed. Cir. 2016) (claim was directed to an abstract idea when the claims did not
cover “a particular way of programming or designing the software to create menus that have the[
claimed] features, but instead merely claim the resulting systems”); Affinity Labs of Tex. LLC v.
DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (claim was directed to an abstract idea when
the limitations were “entirely functional in nature”); see also Epic IP, 351 F. Supp. 3d at 739-40
(compiling cases).
        Unsurprisingly, the parties rely on different lines of cases to support their positions. CTN
argues that, under Core Wireless and the rest of the first line of cases, it has claimed a “specific
improvement in the capabilities of computer devices,” namely, an improved computer interface.
Limelight and Trapelo rely on the second line of cases, and they contend that claim 17 includes
mere generic components claimed using functional language. Claim 17 has similarities to and
differences from aspects of both lines of cases, but it does not fall clearly into one or the other. As
I recommend denying Limelight’s and Trapelo’s motions without prejudice to renew for the
reasons set forth above, Defendants will have the chance to reformulate their articulations of the
alleged abstract idea and re-attempt to persuade the Court that claim 17 is governed by the second
line of cases.


                                                  29
ten pages. Any response shall be filed within fourteen days thereafter and limited to ten

pages. The failure of a party to object to legal conclusions may result in the loss of the right to de

novo review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.


Dated:     September 16, 2019                   ___________________________________
                                                Jennifer L. Hall
                                                UNITED STATES MAGISTRATE JUDGE




                                                 30
